PRESS RELEASE FOR IMMEDIATE RELEASE: CONTACT: CompX International Inc. David A. Bowers 5430 LBJ Freeway, Suite 1700 President & CEO Dallas, Texas75240 Tel. 864-286-1122 COMPX REPORTS THIRD QUARTER 2008 RESULTS DALLAS, TEXAS … October 30, 2008 … CompX International Inc. (NYSE: CIX) announced today sales of $43.9 million for the third quarter of 2008 compared to $46.4 million in the same period of 2007.Excluding a non-cash goodwill impairment charge of $9.9 million relating to the Marine Components segment, operating income was $4.9 million for the third quarter of 2008 compared to operating income of $4.3 million for the same period in 2007.Including the goodwill impairment charge, operating loss for the third quarter of 2008 was $4.9 million.The impairment charge is not deductible for tax purposes, and therefore there is no income tax benefit associated with the charge for financial reporting purposes.As a result, the Company reported a net loss of $7.5 million, or $0.61 per diluted share, for the third quarter of 2008 compared to net income of $2.8 million, or $0.18 per diluted share, in 2007.The goodwill impairment charge impacted the third quarter 2008 net loss by $9.9 million or $0.80 per share.The non-cash goodwill impairment charge did not affect the Company’s liquidity, cash flows or debt covenants and will not have any impact on future operations. U.S. generally accepted accounting principles (“GAAP”) require an annual evaluation of goodwill for impairment which the Company performs in the third quarter of each year.The evaluation during the third quarter of 2008 resulted in a charge for the impairment of goodwill relating to the Marine Components segment noted above.The primary factor impacting the evaluation of goodwill is a significant reduction in the sales outlook for Marine Components due to the continued decline in consumer spending in the marine market and the recent acceleration in the deterioration of the overall economic outlook, which negatively impacted near-term cash flow forecasts. Net sales for the nine months ended September 30, 2008 were $128.1 million compared to $135.2 million in the previous year.Excluding the goodwill impairment charge, operating income was $12.9 million for the nine months ended September 30, 2008 compared to $14.3 million for 2007.Including the goodwill impairment charge, operating income was $3.1 million.The net loss for the nine months ended September 30, 2008 was $3.8 million, or $0.31 per diluted share, compared to net income for the nine months of 2007 of $8.5 million, or $0.56 per diluted share.The goodwill impairment charge impacted the 2008 net loss by $9.9 million or $0.80 per share. Net sales comparisons were unfavorably impacted by lower order rates from most customers across all business segments due to general economic conditions.However, despite lower sales in 2008, operating income, excluding the goodwill impairment charge, increased in the third quarter of 2008 as compared to the same period in 2007. “We are pleased that our Security Products and Furniture Components segments showed improvement in operating income during the quarter compared to last year as the favorable effects of our ongoing focus on reducing costs and the absence of facility consolidation expenses in 2008 more than offset the unfavorable effects of the lower sales volume, a related reduction in coverage of fixed costs and the impact of higher raw material costs,” commented David A. Bowers, President and Chief Executive Officer.“While a downturn in the marine industry resulted in the non-cash goodwill impairment charge for our Marine Components business, we continue to believe in the long-term prospects for that segment.” Mr.
